Exhibit 10.1

 



IMEDIA BRANDS, INC.

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

This Common Stock and Warrant Purchase Agreement (this “Agreement”) is made as
of April 14, 2020 by and between iMedia Brands, Inc., a Minnesota corporation
with its principal office at 6740 Shady Oak Road, Eden Prairie, MN 55344-3433
(the “Company”), and those purchasers listed on the attached Exhibit A, as such
exhibit may be amended from time to time (each a “Purchaser”, and collectively,
the “Purchasers”).

 

Recitals

 

A.       The Company has authorized the sale and issuance of up to 1,958,384
shares (the “Shares”) of the common stock of the Company, $0.01 par value per
share (the “Common Stock”), and warrants to purchase 979,190 shares of Common
Stock to the Purchasers in a private placement (the “Offering”).

 

B.       Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
sell to the Purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company that aggregate number of shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A, and warrants to
purchase that aggregate number of shares of Common Stock set forth opposite such
Purchaser’s name on Exhibit A on the terms and subject to the conditions set
forth in this Agreement.

 

Terms and Conditions

 

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1.       Purchase of the Securities.

 

1.1       Agreement to Sell and Purchase. At the Closings (as hereinafter
defined), the Company will issue and sell to each of the Purchasers, and each
Purchaser will, severally and not jointly, purchase from the Company, the number
of Shares and warrants to purchase Common Stock of the Company (the “Warrants”
and together with the Shares, the “Securities”) set forth opposite such
Purchaser’s name on Exhibit A for an aggregate purchase price set forth opposite
such Purchaser’s name on Exhibit A (the “Purchase Price”). The Warrants shall be
in the form set forth hereto as Exhibit B.

 

1.2       Limitation on Shares. The Company will not deliver Shares, and the
Purchaser will not have the right to receive Shares, to the extent that the
Purchaser (individually or together with any other person or entity with whom
such Purchaser has identified, or will have identified, itself at the time as
part of a “group” in a public filing, or amendment thereto, made with the
Securities and Exchange Commission (the “SEC”) involving the Company’s
securities) acquiring, or obtaining the right to acquire, in excess of 19.999%
(the “Maximum Percentage”) of the outstanding shares of Common Stock or voting
power of the Company on a post-transaction basis that assumes that the Initial
Closing (as hereinafter defined) or Subsequent Closing (as hereinafter defined),
as applicable, shall have occurred. Such shares in excess of the Maximum
Percentage are hereinafter referred to as “Excess Shares”). For purposes of this
Section 1.2, the aggregate number of shares of Common Stock owned by such
Purchaser and its affiliates will include the number of shares of Common Stock
to be issued in the Initial Closing or Subsequent Closing, as applicable, to
this Agreement with respect to which the determination is being made, but will
exclude shares of Common Stock that are issuable (i) pursuant to any future
Closings under this Agreement and (ii) exercise or conversion of the unexercised
or unconverted portion of any other securities of the Company beneficially owned
by such Purchaser and its affiliates (including, without limitation, any
convertible notes or convertible preferred stock or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein. The provisions of this Section 1.2 and analogous provision in the
Warrants shall be construed and implemented in a manner otherwise than in strict
conformity with its text to correct this Section 1.2 (or any portion hereof or
analogous provision) that may be defective or inconsistent with the intended
maximum ownership limitation contained herein or to make changes or supplements
necessary or desirable to properly give effect to such limitation.

 



Purchase Agreement Page 1

 

 

To the extent any Shares are unable to be delivered pursuant to Section 1.2, the
Company will issue to such Purchaser one or more warrants to purchase a number
of shares of Common Stock of the Company equal to the number of Excess Shares at
an exercise price equal to $0.001 per share. Any such substitute Warrants shall
be in the form set forth hereto as Exhibit C.

 

1.3       Closings; Closing Dates. The initial completion of the sale and
purchase of the Securities (the “Initial Closing”) shall be held at 8:00 a.m.
(Central Time) as soon as practicable following the satisfaction of the
conditions set forth in Section 4 (the “Initial Closing Date”), at the offices
of Faegre Drinker Biddle & Reath LLP, 2200 Wells Fargo Center, 90 S. 7th Street,
Minneapolis, MN 55402-3901 or at such other time and other place as the Company
and Purchasers may mutually agree. Each subsequent sale and purchase of the
Securities (each, a “Subsequent Closing” and together with the Initial Closing,
the “Closings”) shall be held at dates and times mutually agreed by the
Purchasers and the Company as soon as practicable following the satisfaction of
the conditions set forth in Section 4 (each, a “Subsequent Closing Date,” and
together with the Initial Closing Date, each, a “Closing Date”), at the offices
of Faegre Drinker Biddle & Reath LLP, 2200 Wells Fargo Center, 90 S. 7th Street,
Minneapolis, MN 55402-3901 or at such other place as the Company and Purchasers
may mutually agree; provided, that in no event shall a Closing for Securities
occur following the respective dates set forth on Exhibit A.

 

1.4       Delivery of the Shares. At each of the Closings, subject to the terms
and conditions hereof, the Company will deliver to each Purchaser a stock
certificate or certificates or evidence of book entry notation and Warrant or
Warrants, in such denominations and registered in such names as such Purchaser
may designate by notice to the Company, representing the Securities, dated as of
the Closing Date (each a “Certificate”), against payment of the purchase price
therefor by cash in the form of wire transfer, unless other means of payment
shall have been agreed upon by the Purchasers and the Company.

 

2.       Representations and Warranties of the Company. As of the date hereof
and the date of each of the Closings, as applicable, the Company hereby
represents and warrants to each Purchaser:

 

2.1       Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement has been taken. The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under the terms of this Agreement. At the Closings, the Company will
have the requisite corporate power to issue and sell the Securities and the
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”). This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by the Purchasers, this Agreement will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

2.2       No Conflict with Other Instruments. The execution, delivery and
performance of this Agreement, the issuance and sale of the Securities to be
sold by the Company under this Agreement, the issuance of the Warrant Shares
upon exercise of the Warrants and the consummation of the actions contemplated
by this Agreement (which for all purposes herein shall include exercise of the
Warrants) will not (A) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice: (i) any provision of the Company’s or its subsidiaries’ Articles of
Incorporation or Bylaws as in effect on the date hereof or at the applicable
Closing Date; (ii) any provision of any judgment, arbitration ruling, decree or
order to which the Company or its subsidiaries are a party or by which they are
bound; (iii) any bond, debenture, note or other evidence of indebtedness, or any
lease, contract, mortgage, indenture, deed of trust, loan agreement, joint
venture or other agreement, instrument or commitment to which the Company or any
subsidiary is a party or by which they or their respective properties are bound;
or (iv) any statute, rule, law or governmental regulation applicable to the
Company; or (B) result in the creation or imposition of any lien, encumbrance,
claim, security interest or restriction whatsoever upon any of the properties or
assets of the Company or any subsidiary or any acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any bond,
debenture, note or any other evidence of indebtedness or any indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company or any subsidiary are a party or by which they are bound or to which any
of the property or assets of the Company or any subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Securities by the
Company pursuant to this Agreement, other than such as have been made or
obtained and that remain in full force and effect, and except for the filing of
a Form D, any filings required to be made under state securities laws and
filings with the Nasdaq Capital Market.

 



Purchase Agreement Page 2

 

 

2.3       Articles of Incorporation; Bylaws. The Company has made available to
the Purchasers true, correct and complete copies of the Articles of
Incorporation and Bylaws of the Company, as in effect on the date hereof.

 

2.4       Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Minnesota and has all requisite corporate power and authority to
carry on its business as now conducted. The Company and each of its subsidiaries
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would have a material adverse effect on its or its subsidiaries’
business, financial condition, properties, operations, prospects or assets or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).

 

2.5       SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “Company SEC Documents”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such Company SEC Documents prior to the expiration of any such extension, except
for those filings made pursuant to Section 16 of the Exchange Act. As of their
respective dates, the Company SEC Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the Company SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Further,
the consolidated financial statements contained in the Company SEC Documents:
(i) complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto and were timely filed; (ii) the
information contained therein as of the respective dates thereof did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading; (iii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such financial statements and (in the case of unaudited statements) as permitted
by Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to year-end audit adjustments; and (iv) fairly
present the consolidated financial position of the Company and its subsidiaries
as of the respective dates thereof and the consolidated results of operations
and the changes in shareholders’ equity of the Company and its subsidiaries for
the periods covered thereby.

 



Purchase Agreement Page 3

 

 

2.6       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. Except as set forth on Schedule 2.6, the Company
has not, in the 12 months preceding the date hereof, received notice from any
listing exchange including the Nasdaq Capital Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with such listing or maintenance requirements. Except as set forth on
Schedule 2.6, the Company has no reason to believe that it will not, upon
issuance of the Securities, be in compliance with all such listing and
maintenance requirements. The Common Stock is currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer. The issuance of the Securities hereunder does not
contravene the rules of the Nasdaq Capital Market.

 

2.7       Subsidiaries. Except as set forth in the Company SEC Documents, the
Company does not presently own or control, directly or indirectly, and has no
stock or other interest as owner or principal in, any other corporation or
partnership, joint venture, association or other business venture or entity with
material operations (each a “subsidiary”). Each subsidiary is duly incorporated
or organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite power and
authority to carry on its business as now conducted. Each subsidiary is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a material adverse effect on its
business or properties. All of the outstanding capital stock or other securities
of each subsidiary is owned by the Company, directly or indirectly, free and
clear of any liens, claims, or encumbrances.

 

2.8       Valid Issuance of Securities. The Securities and the Warrant Shares
are duly authorized and, when issued, sold and delivered in accordance with the
terms hereof or the Warrants, as the case may be, will be duly and validly
authorized and issued, fully paid and nonassessable, free from all taxes, liens,
claims, encumbrances and charges with respect to the issue thereof; provided,
however, that the Securities and the Warrant Shares may be subject to
restrictions on transfer under state and/or federal securities laws or as
otherwise set forth herein. The issuance, sale and delivery of the Securities
and the Warrant Shares in accordance with the terms hereof or the Warrant, as
the case may be, will not be subject to preemptive rights of shareholders of the
Company. The Shares and the Warrant Shares, upon exercise of the Warrant, have
been duly reserved for issuance from the Company’s duly authorized capital
stock.

 

2.9       Offering. Assuming the accuracy of the representations of the
Purchasers in Section 3.3 of this Agreement on the date hereof, on the
applicable Closing Date and solely as this Section relates to the issue and sale
of the Warrant Shares on the date(s) of exercise of the Warrant, the offer,
issue and sale of the Securities and issuance of the Warrant Shares upon
exercise of the Warrant (assuming no change in applicable law prior to the date
the Warrant Shares are issued), are and will be exempt from the registration and
prospectus delivery requirements of the Securities Act and have been or will be
registered or qualified (or are or will be exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Purchasers or the
issuance of the Warrant Shares upon exercise of the Warrants. Other than the
Company SEC Documents, the Company has not distributed and will not distribute
prior to the applicable Closing Date any offering material in connection with
the offering and sale of the Securities or Warrant Shares. The Company has not
taken any action to sell, offer for sale or solicit offers to buy any securities
of the Company which would bring the offer, issuance or sale of the Securities
or the issuance of the Warrant Shares upon exercise of the Warrants, within the
provisions of Section 5 of the Securities Act, unless such offer, issuance or
sale was or shall be within the exemptions of Section 4 of the Securities Act.

 



Purchase Agreement Page 4

 

 

2.10       Litigation. Except as set forth in the Company SEC Documents or
Schedule 2.10, there is no action, suit, proceeding nor investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
of its subsidiaries that would be required to be disclosed in the Company’s
Annual Report on Form 10-K under the requirements of Item 103 of Regulation S-K.
The foregoing includes, without limitation, any action, suit, proceeding or
investigation, pending or threatened, that questions the validity of this
Agreement or the right of the Company to enter into such Agreement and perform
its obligations hereunder. Except as set forth on Schedule 2.10, neither the
Company nor any subsidiary is subject to any injunction, judgment, decree or
order of any court, regulatory body, arbitral panel, administrative agency of
other government body.

 

2.11       Governmental Consents. No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.

 

2.12       No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities. “Affiliates” has the meaning given to it in
Rule 12b-2 under the Securities Exchange Act of 1934.

 

2.13       No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with SEC rules and guidance, and has conducted a factual
inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or Affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Shares; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Shares (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor.

 

3.       Representations and Warranties of the Purchasers. As of the date hereof
and the date of each of the Closings, as applicable, each Purchaser, severally
and not jointly, hereby represents and warrants to the Company as follows:

 

3.1       Legal Power. Each Purchaser has the requisite authority to enter into
this Agreement and to carry out and perform its obligations under the terms of
this Agreement. All action on each Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the applicable Closing Date.

 



Purchase Agreement Page 5

 

 

3.2       Due Execution. This Agreement has been duly authorized, executed and
delivered by each Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of each Purchaser,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.

 

3.3       Investment Representations. In connection with the sale and issuance
of the Securities and Warrant Shares, each Purchaser, for itself and no other
Purchaser, makes the following representations:

 

(a)       Investment for Own Account. Each Purchaser is acquiring the Securities
and the Warrant Shares for its own account, not as nominee or agent, and not
with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act; provided, however,
that by making the representations herein, each Purchaser does not agree to hold
any of the Securities for any minimum or specific term and reserves the right to
dispose of the securities at any time in accordance with or pursuant to a
registration statement or an exemption from the registration requirements of the
Securities Act.

 

(b)       Transfer Restrictions; Legends. Each Purchaser understands that (i)
the Securities and Warrant Shares have not been registered under the Securities
Act; (ii) the Securities and Warrant Shares are being offered and sold pursuant
to an exemption from registration, based in part upon the Company’s reliance
upon the statements and representations made by each Purchaser in this
Agreement, and that the Securities and Warrant Shares must be held by each
Purchaser indefinitely, and that each Purchaser must, therefore, bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration; (iii) each Certificate representing the Securities and Warrant
Shares will be endorsed with the following legend until the earlier of (1) in
the case of the Shares and Warrant Shares, such date as the Shares or Warrant
Shares, as the case may be, have been registered for resale by each Purchaser or
(2) the date the Shares, the Warrants or the Warrant Shares, as the case may be,
are eligible for sale under Rule 144 under the Securities Act without
limitations:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities or Warrant Shares (or any portion thereof) until the
applicable date set forth in clause (iii) above unless the conditions specified
in the foregoing legends are satisfied or, if the opinion of counsel referred to
above is to the further effect that such legend is not required in order to
establish compliance with any provisions of the Securities Act or this
Agreement, or other satisfactory assurances of such nature are given to the
Company.

 

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 3.3(b) is predicated upon the Company’s reliance
that each Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 



Purchase Agreement Page 6

 

 

(c)       Financial Sophistication; Due Diligence. Each Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement. Such Purchaser has, in connection
with its decision to purchase the Securities, relied only upon the
representations and warranties contained herein and the information contained in
the Company SEC Documents. Further, each Purchaser has had such opportunity to
obtain additional information and to ask questions of, and receive answers from,
the Company, concerning the terms and conditions of the investment and the
business and affairs of the Company, as each Purchaser considers necessary in
order to form an investment decision.

 

(d)       Accredited Investor Status. Each Purchaser is an “accredited investor”
as such term is defined in Rule 501(a) of the rules and regulations promulgated
under the Securities Act and has provided a questionnaire as requested by the
Company to document such status.

 

(e)       Residency. Each Purchaser is organized under the laws of or resident
in the state set forth beneath such Purchaser’s name on the signature page
attached hereto, and its principal place of operations (if applicable) is in the
state set forth beneath such Purchaser’s name on the signature page attached
hereto.

 

(f)       General Solicitation. Each Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over the television or radio or presented at any seminar or any
other general solicitation or general advertisement. Prior to the time that each
Purchaser was first contacted by the Company such Purchaser had a pre-existing
and substantial relationship with the Company.

 

3.4       No Investment, Tax or Legal Advice. Each Purchaser understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to each Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

3.5       Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person.

 

3.6       No Short Position. As of the date hereof, and as of the applicable
Closing Date, each Purchaser acknowledges and agrees that it does not and will
not (between the date hereof and the final Closing Date) engage in any short
sale regarding the Company’s voting stock or any other type of hedging
transaction involving the Company’s securities (including, without limitation,
depositing shares of the Company’s securities with a brokerage firm where such
securities are made available by the broker to other customers of the firm for
purposes of hedging or short selling the Company’s securities).

 

4.       Conditions to Closing.

 

4.1       Conditions to Obligations of Purchasers at Closing. Each Purchaser’s
obligation to purchase the Securities at each of the Closings is subject to the
fulfillment to that Purchaser’s reasonable satisfaction, on or prior to each
Closing Date, of all of the following conditions, any of which may be waived by
the Purchaser:

 



Purchase Agreement Page 7

 

 

(a)       Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all respects on the applicable Closing Date with the same force
and effect as if they had been made on and as of said date and the Company shall
have performed and complied with all obligations and conditions herein required
to be performed or complied with by it on or prior to the applicable Closing
Date and a certificate duly executed by an officer of the Company, to the effect
of the foregoing, shall be delivered to the Purchasers. For purposes of this
Section 4.1(a), the Company shall be permitted to update the disclosure
schedules to this Agreement prior to each Subsequent Closing Date and if the
representations and warranties are true and correct in all respects with such
updates, the representations and warranties made by the Company in Section 2
shall be true and correct in all respects on such Subsequent Closing Date.

 

(b)       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at each of the Closings and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to counsel to the Purchaser, and counsel to
the Purchaser shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request. The Company shall
have delivered (or caused to have been delivered) to each Purchaser, the
certificates required by this Agreement. The Warrant Shares shall have been duly
authorized and reserved for issuance upon exercise of the Warrant.

 

(c)       Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities and Warrant Shares shall have been duly obtained and
shall be effective on and as of the applicable Closing Date. No stop order or
other order enjoining the sale of the Securities or Warrant Shares shall have
been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction. At the time of each of the Closings, the sale and issuance of the
Securities and Warrant Shares shall be legally permitted by all laws and
regulations to which Purchasers and the Company are subject. No litigation,
statute, rule, regulation, executive order, decree, ruling or injunction will
have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(d)       Execution of Agreements. The Company shall have executed this
Agreement and have delivered this Agreement to the Purchasers.

 

(e)       Trading and Listing. Trading and listing of the Company’s common stock
on the Nasdaq Capital Market shall not have been suspended by the SEC or the
Nasdaq Capital Market.

 

(f)       Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Securities and issuance of
the Warrant Shares upon exercise of the Warrant.

 

(g)       Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate of the Secretary of the Company certifying as to the
truth and accuracy of the resolutions of the board of directors relating to the
transaction contemplated hereby (a copy of which shall be included with such
certificate).

 

4.2       Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Securities at each of the Closings is subject to the
fulfillment to the Company’s reasonable satisfaction, on or prior to each
Closing Date, of all of the following conditions, any of which may be waived by
the Company:

 

(a)       Representations and Warranties True. The representations and
warranties made by the Purchasers in Section 3 shall be true and correct in all
material respects on the applicable Closing Date with the same force and effect
as if they had been made on and as of said date.

 



Purchase Agreement Page 8

 

 

(b)       Performance of Obligations. The Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before each of the Closings. The Purchasers shall
have delivered the Purchase Price, by wire transfer, to the account designated
by the Company for such purpose.

 

(c)       Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Securities and Warrant Shares shall have been duly obtained and
shall be effective on and as of the applicable Closing Date. No stop order or
other order enjoining the sale of the Securities or Warrant Shares shall have
been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction. At the time of each of the Closings, the sale and issuance of the
Securities and the Warrant Shares shall be legally permitted by all laws and
regulations to which the Purchasers and the Company are subject. No litigation,
statute, rule, regulation, executive order, decree, ruling or injunction will
have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(d)       Execution of Agreements. The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.

 

(e)       Material Adverse Change. Since the date of this Agreement, there shall
not have occurred any event which results in a Material Adverse Effect as of the
Initial Closing Date.

 

5.       Additional Covenants.

 

5.1       Form D and State Securities Filings. The Company will file with the
SEC a Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D under the Securities Act, no later than 15 days
after the Initial Closing. The Company will promptly and timely file all
documents and pay all filing fees required by any states’ securities laws in
connection with the sale of Securities.

 

5.2       Limitation on Transfer.

 

(a)       “Restricted Securities” means (i) the Shares, the Warrants, the
Warrant Shares and (ii) any other shares of capital stock of the Company issued
in respect of such Shares or Warrant Shares (as a result of stock splits, stock
dividends, reclassifications, recapitalizations or similar events) or securities
issued in respect of such Warrants; provided, however, that securities that are
Restricted Securities shall cease to be Restricted Securities upon any sale
pursuant to an effective registration statement under the Securities Act or
pursuant to Rule 144 or another exemption available under the Securities Act. In
no event may the Restricted Securities be sold or transferred unless either (A)
they first shall have been registered under the Securities Act or (B) the
Company shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, to the effect that such sale or transfer is exempt
from the registration requirements of the Securities Act.

 

(b)       Notwithstanding any other provision herein to the contrary, (1) a
Purchaser shall not sell, transfer, assign, donate, pledge or otherwise dispose
of the Restricted Securities until April 17, 2021, and (2) a Purchaser shall not
at any time, directly or indirectly, sell, transfer or otherwise dispose of any
Restricted Securities when Purchaser is in possession of material non-public
information about the Company.

 

(c)       Any certificate representing Restricted Securities shall bear a legend
substantially in the following form:

 



Purchase Agreement Page 9

 

 

The securities represented hereby are subject to a restriction on transfer
contained in a Common Stock and Warrant Purchase Agreement, dated as of April
14, 2020. A copy of the agreement is available at the Company’s principal
executive offices.

 

(d)       Each Purchaser acknowledges and agrees that the Company, in its
discretion, may cause stop transfer orders to be placed with its transfer agent
with respect to the Restricted Securities in order to facilitate the transfer
restrictions referred to in this Section. The Company shall remove the legend
from the certificates representing any Restricted Securities at the request of
the holder thereof at such time as they are sold pursuant to an effective
registration statement under the Securities Act or an exemption from the
registration requirements of the Securities Act in compliance with this Section.

 

(e)       No Purchaser shall engage, directly or indirectly, in any short sales
with respect to the Common Stock of the Company until July 11, 2021.

 

5.3       Standstill Agreement.

 

(a)       Each Purchaser agrees that, from the date of this Agreement until May
2, 2022 (the “Standstill Period”), without the prior written authorization or
invitation of the Company’s board of directors, neither it nor any of its
Affiliates or Associates, will, and each Purchaser will cause each of its
Affiliates and Associates not to, directly or indirectly, in any manner:

 

(i)       publicly propose or publicly announce or otherwise publicly disclose
an intent to propose or enter into or agree to enter into, singly or with any
other person, directly or indirectly, (x) any form of business combination or
acquisition or other transaction relating to a material amount of assets or
securities of the Company or any of its subsidiaries, (y) any form of
restructuring, recapitalization, or similar transaction with respect to the
Company or any of its subsidiaries, or (z) any form of tender or exchange offer
for the Common Stock, whether or not such transaction involves a change of
control of the Company; provided, however, that this clause (i) shall not
preclude the tender by any Purchaser of any securities of the Company into any
tender or exchange offer not made, financed, or otherwise supported by the
Purchaser or any Affiliate or Associate thereof or preclude the ability of any
Purchaser to vote its shares of Common Stock for or against any transaction
involving the Company’s securities where the transaction is not proposed or
sponsored by any Purchaser or any Affiliate or Associate thereof;

 

(ii)      engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate (other
than by determining how to vote their own shares) in any other way, directly or
indirectly, in any solicitation of proxies or written consents with respect to
any voting securities of the Company, or otherwise become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Securities
Exchange Act of 1934, to vote any securities of the Company in opposition to any
recommendation or proposal of the Company’s board of directors;

 

(iii)     except in Rule 144 open-market broker-sale transactions where the
identity of the purchaser is not known and in underwritten widely-dispersed
public offerings, sell, offer, or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities held by the Purchasers to any
person or entity not (A) a party to this Agreement, (B) a member of the
Company’s board of directors, (C) an officer of the Company, or (D) an Affiliate
or Associate of the Purchasers (any person or entity not set forth in clauses
(A)-(D) shall be referred to as a “Third Party”) that would knowingly result in
such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any, beneficial, economic or other ownership
interest representing in the aggregate in excess of 5% of the shares of Common
Stock outstanding at such time;

 



Purchase Agreement Page 10

 

 

(iv)      engage in any short sale with respect to any security (other than a
broad-based market basket or index) that includes, relates to, or derives any
significant part of its value from a decline in the market price or value of the
securities of the Company;

 

(v)       except as otherwise set forth in this Agreement, take any action in
support of or make any proposal or request that constitutes: (A) controlling,
changing, or influencing the Company’s board of directors or management of the
Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Company’s board of directors, (B) any
material change in the capitalization, stock repurchase programs and practices,
or dividend policy of the Company, (C) any other material change in the
Company’s management, business, or corporate structure, (D) seeking to have the
Company waive or make amendments or modifications to the Company’s Articles of
Incorporation or Bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange; or (F) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Securities Exchange Act of 1934;

 

(vi)      call or seek to call, or request the call of, alone or in concert with
others, any meeting of shareholders, whether or not such a meeting is permitted
by the Company’s Articles of Incorporation or Bylaws, including a “town hall
meeting”;

 

(vii)     publicly seek, alone or in concert with others, representation on the
Company’s board of directors, except as expressly permitted by this Agreement;

 

(viii)    initiate, encourage or in any “vote no,” “withhold,” or similar
campaign;

 

(ix)      deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock (other than any such voting trust, arrangement, or agreement solely among
the members of the Purchaser that is otherwise in accordance with this
Agreement);

 

(x)       seek, or knowingly encourage any person, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek or knowingly encourage any action
with respect to the election or removal of any directors of the Company or with
respect to the submission of any shareholder proposals (including any submission
of shareholder proposals pursuant to Rule 14a-8 under the Securities Exchange
Act of 1934);

 

(xi)      form, join, or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934) with respect
to the Common Stock (other than the Purchasers as a group);

 

(xii)     demand a copy of the Company’s list of shareholders or its other books
and records, whether pursuant to the Minnesota Business Corporation Act (the
“MBCA”) or pursuant to any other statutory right;

 



Purchase Agreement Page 11

 

 

(xiii)    commence, encourage, or support any derivative action in the name of
the Company, or any class action against the Company or any of its officers or
directors in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any of the Purchasers from
(A) bringing litigation to enforce the provisions of this Agreement, (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against a Purchaser, (C) bringing bona fide commercial disputes that do
not relate to the subject matter of this Agreement or the topics covered in any
correspondence between the Company and the Purchasers prior to the date hereof,
or (D) exercising statutory dissenter’s, appraisal, or similar rights under the
MBCA; provided, further, that the foregoing shall also not prevent the
Purchasers from responding to or complying with a validly issued legal process
in connection with litigation that it did not initiate, invite, facilitate or
encourage, except as otherwise permitted in this Section 5.3(a)(xiii);

 

(xiv)    disclose publicly or privately in a manner that could reasonably be
expected to become public any intent, purpose, plan, or proposal with respect to
the Company’s board of directors, the Company, its management, policies or
affairs, any of its securities or assets, or this Agreement that is inconsistent
with the provisions of this Agreement;

 

(xv)      enter into any negotiations, agreements, or understandings with any
person or entity with respect to any of the foregoing, or advise, knowingly
assist, knowingly encourage, or knowingly seek to persuade any person or entity
to take any action or make any statement with respect to any of the foregoing,
or otherwise take or cause any action or make any statement inconsistent with
any of the foregoing;

 

(xvi)     make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xvii)    acquire, offer, or propose to acquire, or agree to acquire, directly
or indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate, or other group (including any group of persons that
would be treated as a single “person” under Section 13(d) of the Securities
Exchange Act of 1934), through swap or hedging transactions or otherwise, any
additional securities of the Company or any rights decoupled from the underlying
securities of the Company, to the extent that the Purchaser’s total beneficial
ownership would exceed in the aggregate (including any Affiliate or Associate
thereof) 9.9% of the Common Stock outstanding; notwithstanding the foregoing, to
the extent that the Purchaser’s total beneficial ownership exceeds in the
aggregate (together with any Affiliate or Associate thereof) 9.9% of the Common
Stock outstanding as of the date of this Agreement, such Purchaser may not
undertake any of the transactions set forth in this clause (xvii) until such
person’s beneficial ownership no longer exceeds in the aggregate (together with
any Affiliate or Associate thereof) 9.9% of the Common Stock outstanding;

 

(xviii)      take any action challenging the validity or enforceability of any
of the provisions of this Section or publicly disclose, or cause or facilitate
the public disclosure (including the filing of any document with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media, or securities analyst) of, any intent, purpose, plan, or proposal to
either (A) obtain any waiver or consent under, or any amendment of, any
provision of this Agreement, or (B) take any action challenging the validity or
enforceability of any provisions of this Section; or

 



Purchase Agreement Page 12

 

 

(xix)     otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

(b)       Notwithstanding the foregoing, the provisions of this Section shall
not limit in any respect the actions of any director or executive officer of the
Company (including Eyal Lalo and Michael Friedman) in his or her capacity as
such, recognizing that such actions are subject to such director’s and officer’s
fiduciary duties to the Company and its shareholders (it being understood and
agreed that neither the Purchasers nor any of their Affiliates or Associates
shall seek to do indirectly through Eyal Lalo or Michael Friedman in their
capacity as directors or officers anything that would be prohibited if done by
any of the Purchasers or their Affiliates and Associates directly).

 

(c)       The foregoing provisions of this Section shall not be deemed to
prohibit the Purchasers or their directors, officers, partners, employees,
members, or agents, in each case acting in such capacity (“Purchaser Agents”),
from communicating privately regarding or privately advocating for or against
any of the matters described in this Section with the Company’s directors or
officers, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications
or requests.

 

(d)       As of the date of this Agreement, none of the Purchasers is engaged in
any discussions or negotiations with any person, and none of the Purchasers has
any agreements, arrangements, or understandings, written or oral, formal or
informal, and whether or not legally enforceable, with any person concerning the
acquisition of economic ownership of any securities of the Company, and none of
the Purchasers has actual and non-public knowledge that any other shareholders
of the Company, including any shareholders that have a Schedule 13D currently on
file with the SEC with respect to the Company, have any present or future
intention of taking any actions that if taken by the Purchasers would violate
any of the terms of this Agreement. The Purchasers agree to refrain from taking
any actions during the Standstill Period to intentionally encourage other
shareholders of the Company or any other persons to engage in any of the actions
referred to in the previous sentence.

 

(e)       As used in this Agreement, the term “Associate” shall have the meaning
set forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act
of 1934; the terms “beneficial owner” and “beneficial ownership” shall have the
same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Securities Exchange Act of 1934; the terms “economic owner” and “economically
own” shall have the same meanings as “beneficial owner” and “beneficially own,”
except that a person will also be deemed to economically own and to be the
economic owner of (i) all shares of Common Stock that such person has the right
to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional, and (ii) all shares of Common Stock in which such
person has any economic interest, including pursuant to a cash-settled call
option or other derivative security, contract, or instrument in any way related
to the price of shares of Common Stock; the terms “person” or “persons” shall
mean any individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, or other entity of any kind or nature; and the term.

 

(f)       Notwithstanding anything contained in this Agreement to the contrary,
the provisions of this Section 5.3 shall automatically terminate upon the
announcement by the Company that it has entered into a definitive agreement with
respect to any merger, consolidation, acquisition, business combination, sale of
a division, sale of substantially all assets, recapitalization, restructuring,
liquidation, dissolution, tender offer or other similar extraordinary
transaction that would, if consummated, result in the acquisition by any person
or group of persons (other than any direct or indirect subsidiaries of the
Company) of more than 50% of the Common Stock.

 



Purchase Agreement Page 13

 

 

5.4       Voting Agreement. For the time period that ends May 2, 2022, each
Purchaser shall cause all shares of Common Stock beneficially owned by it and
its Affiliates and Associates to be (i) present for quorum purposes at all
meetings of Company shareholders and at any adjournments or postponements
thereof, (ii) voted at all such meetings in favor of all directors nominated by
the Company’s board of directors for election and (iii) voted in the same manner
as the Company’s board of directors for all other proposals.

 

5.5       19.999% Blocker. Each Purchaser hereby agrees that it will take no
actions that will result in the total number of shares of Common Stock
beneficially owned by such Purchaser and its affiliates, as defined under Rule
144, and any other persons whose beneficial ownership of Common Stock would be
aggregated with the Purchaser’s for purposes of the Exchange Act, to exceed
19.999% of the total number of issued and outstanding shares of Common Stock. 
For such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  This provision shall not restrict the number of shares of Common
Stock which a Purchaser may receive or beneficially own in order to determine
the amount of securities or other consideration that such Purchaser may receive
in the event of a Fundamental Transaction.  This restriction may not be waived
without shareholder approval. “Fundamental Transaction” means any of the
following: (i) the Company effects any merger or consolidation of the Company
with or into another person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
person pursuant to an agreement with the Company) is completed pursuant to which
all holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property and the holders of at least 50% of the then
outstanding Common Stock tender their shares of Common Stock, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property.

 

6.       Miscellaneous.

 

6.1       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

 

6.2       Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

6.3       Entire Agreement. This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

6.4       Severability. In the event any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

6.5       Amendment and Waiver. Except as otherwise provided herein, any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and each Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon any holder of any Securities purchased under this Agreement (including
securities into which such Securities have been converted), each future holder
of all such securities, and the Company.

 



Purchase Agreement Page 14

 

 

6.6       Fees and Expenses. Except as otherwise set forth herein, the Company
and the Purchasers shall bear their own expenses and legal fees incurred on
their behalf with respect to this Agreement and the transactions contemplated
hereby. Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other party for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.

 

6.7       Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the business day received, (ii) if
delivered by nationally recognized overnight carrier, one business day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two business days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

 

if to the Company, to:

 

iMedia Brands Inc.
6740 Shady Oak Road
Eden Prairie, MN 55344-3433
Attention: General Counsel

 

with a copy to:

 

Faegre Drinker Biddle & Reath LLP
2200 Wells Fargo Center
90 S. 7th Street
Minneapolis, MN 55402-3901
Attention: Jonathan Zimmerman
Facsimile: +1 612 766 1600

 

if to a Purchaser, at the address on the signature page to this Agreement, and
in the case of Invicta Media Investments, LLC, also with a copy to:

 

Squire Patton Boggs (US) LLP
2550 M Street NW
Washington, DC 20037
Attention: Abby E. Brown

Telephone: (202) 457-5668

 

6.8       Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Company and the Purchaser
herein shall survive the execution of this Agreement, the delivery to each
Purchaser of the Securities being purchased and the payment therefor.

 

6.9       Counterparts. This Agreement may be executed by electronic or
facsimile signature and in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.

 



Purchase Agreement Page 15

 

 

6.10       Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each party acknowledges that it has received adequate information to
enter into this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation, or warranty, express or implied,
not contained in this Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of law or any legal decision that would provide any party with
a defense to the enforcement of the terms of this Agreement against such party
shall have no application and is expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intent of
the parties.

 

6.11       Waiver of Conflicts. Each party to this Agreement acknowledges that
Faegre Drinker Biddle & Reath LLP, counsel for the Company, may have in the past
performed and may continue to perform legal services for certain of the
Purchasers in matters unrelated to the transactions described in this Agreement.
Accordingly, each party to this Agreement hereby (a) acknowledges that they have
had an opportunity to ask for information relevant to this disclosure; and
(b) gives its informed consent to Faegre Drinker Biddle & Reath LLP’s
representation of certain of the Purchasers in such unrelated matters and to
Faegre Drinker Biddle & Reath LLP’s representation of the Company in connection
with this Agreement and the transactions contemplated hereby.

 

7.       Accounts Payable Cap. Sterling Time, LLC hereby agrees that the Company
shall not be required to pay any amounts otherwise payable to Sterling Time, LLC
for providing vendor goods and services to the Company so long as the Company’s
accounts payable balance to Sterling Time, LLC does not exceed (a) $3,000,000
through the last day of the Company’s third fiscal quarter of fiscal year 2020
and (b) $4,000,000 during the Company’s fourth fiscal quarter of fiscal year
2020 (collectively, the “Accounts Payable Cap Balance”). For the avoidance of
doubt, any accounts payable balance to Sterling Time, LLC that exceeds the
Accounts Payable Cap Balance will be due and payable in normal course. The
Accounts Payable Cap Balance shall not be deemed due and payable during the
periods noted in this Section or any subsequent periods. “Accounts Payable” will
be calculated based on the total amount of invoices outstanding for goods
received, excluding any deductions.

 

8.       2019 Warrant Amendment. The undersigned holders of warrants purchased
pursuant to that certain Common Stock and Warrant Purchase Agreement, dated May
2, 2019, hereby agree that such warrants are amended to (a) replace the entirety
of Section 13 with “[Reserved.]” and (b) add the following as a new Section 15:

 



Purchase Agreement Page 16

 

 

“15.       19.999% Blocker. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates (as defined under Rule 144, “Affiliates”) and any
other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Securities Exchange Act
of 1934, does not exceed 19.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise).  For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9(b) of this Warrant.  This restriction may not be waived without
shareholder approval.”

 

 

 

[The Remainder of this Page is Blank]



Purchase Agreement Page 17

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

 

  IMEDIA BRANDS, INC.                 By:  /s/ Landel Hobbs      Landel Hobbs,
Chair of the Board

 



Purchase Agreement Signature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  PURCHASER:       MICHAEL & LEAH FRIEDMAN, JTWROS       /s/ Michael Friedman  
Michael Friedman           /s/ Leah Friedman   Leah Friedman       Address for
Notice & Delivery:       [Redacted]   Telephone & Tax ID No: previously provided
to company

 

 

ACCREDITED INVESTOR CRITERIA

 

xThe undersigned is an individual with a net worth, or a joint net worth
together with his or her spouse, in excess of $1,000,000. In calculating net
worth, you may include equity in personal property and real estate (excluding
your principal residence), cash, short term investments, stock and securities.
Indebtedness that is secured by your primary residence up to the estimated fair
market value of the residence shall not be included as a liability unless it
exceeds the amount outstanding 60 days before the date of this agreement other
than as a result of acquisition of your primary residence. Indebtedness secured
by your primary residence in excess of the fair market value of the residence
shall be included as a liability.

 

xThe undersigned is an individual that had an individual income in excess of
$200,000 in each of the prior two years and reasonably expects an income in
excess of $200,000 in the current year.

 

  Solely for Purposes of Section 7 of the Purchase Agreement:           
STERLING TIME, LLC                       By:  /s/ Michael Friedman       
Michael Friedman     Title:     

 

 



Purchase Agreement Signature Page

 

 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  PURCHASER:       INVICTA MEDIA INVESTMENTS, LLC       /s/ Eyal Lalo   Eyal
Lalo, Owner       State of Organization & Principal Place of Operations: FL    
  Address for Notice & Delivery:       [Redacted]   Telephone & Tax ID No:
previously provided to company

 

ACCREDITED INVESTOR CRITERIA

[Invicta Media Investments, LLC]

 

xThe undersigned is an entity, and is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act. This representation is
based on the following (check one or more, as applicable):

 

xThe undersigned is an entity in which all equity owners are accredited
investors. (If relying on this category alone, each equity owner must complete a
separate copy of this Agreement.)

 

ACCREDITED INVESTOR CRITERIA
[Owner (Eyal Lalo)]

 

xThe undersigned is an individual with a net worth, or a joint net worth
together with his or her spouse, in excess of $1,000,000. In calculating net
worth, you may include equity in personal property and real estate (excluding
your principal residence), cash, short term investments, stock and securities.
Indebtedness that is secured by your primary residence up to the estimated fair
market value of the residence shall not be included as a liability unless it
exceeds the amount outstanding 60 days before the date of this agreement other
than as a result of acquisition of your primary residence. Indebtedness secured
by your primary residence in excess of the fair market value of the residence
shall be included as a liability.

 

  Eyal Lalo       /s/ Eyal Lalo

 



Purchase Agreement Signature Page

 



 

In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

  PURCHASER:       HACIENDA JACKSON LLC       /s/ Alberto Romano Guakil  
Alberto Romano Guakil, Owner       State of Organization & Principal Place of
Operations: FL       Address for Notice & Delivery:       [Redacted]   Telephone
& Tax ID No: previously provided to company    

 

ACCREDITED INVESTOR CRITERIA
[Hacienda Jackson LLC]

 

xThe undersigned is an entity, and is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act. This representation is
based on the following (check one or more, as applicable):

 

xThe undersigned is an entity in which all equity owners are accredited
investors. (If relying on this category alone, each equity owner must complete a
separate copy of this Agreement.)

 

ACCREDITED INVESTOR CRITERIA
[Owner (Alberto Romano Guakil)]

 

xThe undersigned is an individual with a net worth, or a joint net worth
together with his or her spouse, in excess of $1,000,000. In calculating net
worth, you may include equity in personal property and real estate (excluding
your principal residence), cash, short term investments, stock and securities.
Indebtedness that is secured by your primary residence up to the estimated fair
market value of the residence shall not be included as a liability unless it
exceeds the amount outstanding 60 days before the date of this agreement other
than as a result of acquisition of your primary residence. Indebtedness secured
by your primary residence in excess of the fair market value of the residence
shall be included as a liability.

 

  /s/ Alberto Romano Guakil   Alberto Romano Guakil

 

 

Purchase Agreement Signature Page

 



 

EXHIBIT B

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

 

IMEDIA BRANDS, INC.

 

WARRANT

 

Warrant No. 2020B-[_]  Original Issue Date:    [________],2020

 

iMedia Brands, Inc., a Minnesota corporation (the “Company”), hereby certifies
that, for value received, [___________________] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[____________] shares of Common Stock (each such share, a “Warrant Share” and
all such shares, the “Warrant Shares”), at any time and from time to time from
and after [six months + 1 day following the Original Issue Date] and through and
including April 14, 2025 (the “Expiration Date”), and subject to the following
terms and conditions:

 

1.       Definitions. As used in this Warrant, the following terms shall have
the respective definitions set forth in this Section. Capitalized terms that are
used and not defined in this Warrant that are defined in the Purchase Agreement
(as defined below) shall have the respective definitions set forth in the
Purchase Agreement.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on such market; (ii)
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Company.

 

“Common Stock” means the common stock of the Company, par value $.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Exercise Price” means $2.66, subject to adjustment in accordance with Section
9.

 



Purchase Agreement Page B-1

 

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person pursuant to an agreement with the
Company) is completed pursuant to which all holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property and the holders of at least 50% of the then outstanding Common Stock
tender their shares of Common Stock, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.

 

“Purchase Agreement” means the Common Stock and Warrant Purchase Agreement,
dated April 14, 2020, to which the Company and the original Holder are parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in clauses (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

2.       Registration of Warrant. The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.       Registration of Transfers. The Company shall register the transfer of
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed
and such other documents as described in the Purchase Agreement, to the Company
at its address specified herein. Upon any such registration or transfer, a new
Warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new Warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.

 

4.       Exercise and Duration of Warrants.

 

(a)       This Warrant shall be exercisable by the registered Holder in whole at
any time and in part from time to time from [six months + 1 day from the
Original Issue Date] through and including the Expiration Date. At 5:30 p.m.,
Central time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value.

 



Purchase Agreement Page B-2

 

 

(b)       Notwithstanding anything to the contrary set forth in this Warrant, in
the event of a Change of Control, (i) at Company’s sole option unless (ii) the
Change of Control results in the Company no longer having a class of securities
registered under Section 12 or Section 15 of the Securities Exchange Act of 1934
in which case such determination shall be made automatically, the Holder shall
surrender this Warrant in exchange for a number of shares of Company’s
securities, such number of securities being equal to the maximum number of
securities issuable pursuant to the terms hereof (after taking into account all
adjustments described herein) had the Holder elected to exercise this Warrant
immediately prior to the closing of such Change of Control and purchased all
such shares pursuant to the cashless exercise provision set forth in Section
10(b) (as opposed to the cash exercise provision set forth in Section 10(a)).
The Company acknowledges and agrees that the Holder shall not be required to
make any additional payment (cash or otherwise) for such shares as further
consideration for their issuance in exchange for the Holder’s surrender of this
Warrant pursuant to the terms of the preceding sentence. A “Change of Control”
shall be deemed to occur if the Company shall (a) sell, lease, convey, or
otherwise dispose of (including without limitation the grant of an exclusive
license to) all or substantially all of the Company’s intellectual property or
assets as an entirety or substantially as an entirety to any person, entity or
group of persons acting in concert, (b) effect a merger, consolidation or
reorganization in which the Company is not the surviving entity and the
stockholders of the Company immediately prior to the merger, consolidation or
reorganization fail to possess direct or indirect ownership of more than 50% of
the voting power of the securities of the surviving entity immediately following
such transaction (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company, or other transaction in which
there is no substantial change in the stockholders of the Company or their
relative stock holdings), or (c) effect a merger, consolidation or
reorganization in which the Company is the surviving corporation and the
stockholders of the Company immediately prior to the merger, consolidation or
reorganization fail to possess direct or indirect ownership of more than 50% of
the securities of the Company immediately following such transaction.

 

5.       Delivery of Warrant Shares.

 

(a)       To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than two Trading Days after the Date of Exercise (as defined herein)) issue and
deliver to the Holder, a certificate for the Warrant Shares issuable upon such
exercise. A “Date of Exercise” means each of (A) the date of a Change of Control
and (B) the date on which the Holder shall have delivered to the Company: (i)
the Exercise Notice (with the Warrant Exercise Log attached to it),
appropriately completed and duly signed and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Holder to be purchased.

 

(b)       If by the third Trading Day after a Date of Exercise the Company fails
to deliver the required number of Warrant Shares in the manner required pursuant
to Section 5(a), then the Holder will have the right to rescind such exercise.

 

6.       Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares
upon exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 



Purchase Agreement Page B-3

 

 

7.       Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

8.       Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9.       Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

 

(a)       Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)       Fundamental Transactions. If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. Any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant substantially in
the form of this Warrant and consistent with the foregoing provisions and
evidencing the Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof.

 



Purchase Agreement Page B-4

 

 

(c)       Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(d)       Calculations. All calculations under this Section shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e)       Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 

10.       Payment of Exercise Price. The Holder may pay the Exercise Price in
one of the following manners:

 

(a)       Cash Exercise. The Holder may deliver immediately available funds; or

 

(b)       Cashless Exercise. Solely pursuant to a Company Exercise, the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

11.       No Fractional Shares. No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.

 

12.       Notices. Any notice required or permitted under this Warrant
(including, without limitation, any Exercise Notice) shall be given in writing
and shall be deemed effectively given upon the earlier of (1) actual receipt or
three days after mailing if mailed postage prepaid by regular or airmail to the
Company or the Holder or (2) one day after it is sent by overnight mail via
nationally recognized courier or (3) on the same day as sent via confirmed
e-mail or facsimile transmission, provided that the original is sent by personal
delivery or mail by the sending party. Address for such notice will be provided
by each party to the other under separate cover.

 

13.       Miscellaneous.

 

(a)       This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

 



Purchase Agreement Page B-5

 

 

(b)       All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Minnesota, without regard
to the principles of conflicts of law thereof.

 

(c)       The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d)       In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)       Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.

 

14.       19.999% Blocker. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates (as defined under Rule 144, “Affiliates”) and any
other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Securities Exchange Act
of 1934, does not exceed 19.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise).  For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Warrant.  This restriction may not be waived without
shareholder approval.

 

 

 

[Remainder of page intentionally left blank, signature page follows]

 



Purchase Agreement Page B-6

 

 

In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  IMEDIA BRANDS, INC.                 By:         Landel Hobbs, Chair of the
Board

 



Purchase Agreement Page B-7

 



 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase ____________ shares
of Common Stock pursuant to the attached Warrant. Capitalized terms used herein
and not otherwise defined have the respective meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase ____________
Warrant Shares pursuant to the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

____________ “Cash Exercise” under Section 10

 

____________ “Cashless Exercise” under Section 10 (only in connection with
Change of Control)

 

(3) If the holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
Warrant Shares in accordance with the terms of the Warrant.

 

 

Dated ______________ __, _____ Name of Holder:          (Print)             
By:      Its:      (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)

 

 

Purchase Agreement Page B-8

 



 

Warrant Shares Exercise Log

 

Date

Number of Warrant

Shares Available

to be Exercised

Number of Warrant

Shares Exercised

Number of Warrant

Shares Remaining

to be Exercised

       

 

 

Purchase Agreement Page B-9

 



 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
right represented by the attached Warrant to purchase ____________ shares of
Common Stock to which such Warrant relates and appoints ____________ attorney to
transfer said right on the books of the Company with full power of substitution
in the premises.

 

Dated: __________ __, _______

 

 

      (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)           Address of Transferee            

 

Attest:

__________________________________

 

 



Purchase Agreement Page B-10

 



EXHIBIT C

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

 

IMEDIA BRANDS, INC.

 

WARRANT

 

Warrant No. 2020A-[_]  Original Issue Date:    April 14, 2020

 

iMedia Brands, Inc., a Minnesota corporation (the “Company”), hereby certifies
that, for value received, [__________________] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[____________] shares of Common Stock (each such share, a “Warrant Share” and
all such shares, the “Warrant Shares”), at any time and from time to time from
and after the Original Issue Date and through and including April 14, 2030 (the
“Expiration Date”), and subject to the following terms and conditions:

 

1.       Definitions. As used in this Warrant, the following terms shall have
the respective definitions set forth in this Section. Capitalized terms that are
used and not defined in this Warrant that are defined in the Purchase Agreement
(as defined below) shall have the respective definitions set forth in the
Purchase Agreement.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on such market; (ii)
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Company.

 

“Common Stock” means the common stock of the Company, par value $.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Exercise Price” means $0.001, subject to adjustment in accordance with Section
9.

 



Purchase Agreement Page C-1

 

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person pursuant to an agreement with the
Company) is completed pursuant to which all holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property and the holders of at least 50% of the then outstanding Common Stock
tender their shares of Common Stock, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.

 

“Purchase Agreement” means the Common Stock and Warrant Purchase Agreement,
dated April 14, 2020, to which the Company and the original Holder are parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in clauses (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

2.       Registration of Warrant. The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.       Registration of Transfers. The Company shall register the transfer of
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed
and such other documents as described in the Purchase Agreement, to the Company
at its address specified herein. Upon any such registration or transfer, a new
Warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new Warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.

 

4.       Exercise and Duration of Warrants.

 

(a)       This Warrant shall be exercisable by the registered Holder in whole at
any time and in part from time to time from the Original Issue Date through and
including the Expiration Date. At 5:30 p.m., Central time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value.

 



Purchase Agreement Page C-2

 

 

(b)       Notwithstanding anything to the contrary set forth in this Warrant, in
the event of a Change of Control, (i) at Company’s sole option unless (ii) the
Change of Control results in the Company no longer having a class of securities
registered under Section 12 or Section 15 of the Securities Exchange Act of 1934
in which case such determination shall be made automatically, the Holder shall
surrender this Warrant in exchange for a number of shares of Company’s
securities, such number of securities being equal to the maximum number of
securities issuable pursuant to the terms hereof (after taking into account all
adjustments described herein) had the Holder elected to exercise this Warrant
immediately prior to the closing of such Change of Control and purchased all
such shares pursuant to the cashless exercise provision set forth in Section
10(b) (as opposed to the cash exercise provision set forth in Section 10(a)).
The Company acknowledges and agrees that the Holder shall not be required to
make any additional payment (cash or otherwise) for such shares as further
consideration for their issuance in exchange for the Holder’s surrender of this
Warrant pursuant to the terms of the preceding sentence. A “Change of Control”
shall be deemed to occur if the Company shall (a) sell, lease, convey, or
otherwise dispose of (including without limitation the grant of an exclusive
license to) all or substantially all of the Company’s intellectual property or
assets as an entirety or substantially as an entirety to any person, entity or
group of persons acting in concert, (b) effect a merger, consolidation or
reorganization in which the Company is not the surviving entity and the
stockholders of the Company immediately prior to the merger, consolidation or
reorganization fail to possess direct or indirect ownership of more than 50% of
the voting power of the securities of the surviving entity immediately following
such transaction (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company, or other transaction in which
there is no substantial change in the stockholders of the Company or their
relative stock holdings), or (c) effect a merger, consolidation or
reorganization in which the Company is the surviving corporation and the
stockholders of the Company immediately prior to the merger, consolidation or
reorganization fail to possess direct or indirect ownership of more than 50% of
the securities of the Company immediately following such transaction.

 

5.       Delivery of Warrant Shares.

 

(a)       To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than two Trading Days after the Date of Exercise (as defined herein)) issue and
deliver to the Holder, a certificate for the Warrant Shares issuable upon such
exercise. A “Date of Exercise” means each of (A) the date of a Change of Control
and (B) the date on which the Holder shall have delivered to the Company: (i)
the Exercise Notice (with the Warrant Exercise Log attached to it),
appropriately completed and duly signed and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Holder to be purchased.

 

(b)       If by the third Trading Day after a Date of Exercise the Company fails
to deliver the required number of Warrant Shares in the manner required pursuant
to Section 5(a), then the Holder will have the right to rescind such exercise.

 

6.       Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares
upon exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 



Purchase Agreement Page C-3

 

 

7.       Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

8.       Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9.       Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

 

(a)       Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)       Fundamental Transactions. If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. Any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant substantially in
the form of this Warrant and consistent with the foregoing provisions and
evidencing the Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof.

 



Purchase Agreement Page C-4

 

 

(c)       Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(d)       Calculations. All calculations under this Section shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e)       Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 

10.       Payment of Exercise Price. The Holder may pay the Exercise Price in
one of the following manners:

 

(a)       Cash Exercise. The Holder may deliver immediately available funds; or

 

(b)       Cashless Exercise. Solely pursuant to a Company Exercise, the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

11.       No Fractional Shares. No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.

 

12.       Notices. Any notice required or permitted under this Warrant
(including, without limitation, any Exercise Notice) shall be given in writing
and shall be deemed effectively given upon the earlier of (1) actual receipt or
three days after mailing if mailed postage prepaid by regular or airmail to the
Company or the Holder or (2) one day after it is sent by overnight mail via
nationally recognized courier or (3) on the same day as sent via confirmed
e-mail or facsimile transmission, provided that the original is sent by personal
delivery or mail by the sending party. Address for such notice will be provided
by each party to the other under separate cover.

 

13.       Miscellaneous.

 

(a)       This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

 



Purchase Agreement Page C-5

 

 

(b)       All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Minnesota, without regard
to the principles of conflicts of law thereof.

 

(c)       The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d)       In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)       Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.

 

14.       19.999% Blocker. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates (as defined under Rule 144, “Affiliates”) and any
other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Securities Exchange Act
of 1934, does not exceed 19.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such exercise).  For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Warrant.  This restriction may not be waived without
shareholder approval.

 

 

 

 

[Remainder of page intentionally left blank, signature page follows]



Purchase Agreement Page C-6

 



 

In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  IMEDIA BRANDS, INC.                 By:         Landel Hobbs, Chair of the
Board

 

Purchase Agreement Page C-7

 



 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase ____________ shares
of Common Stock pursuant to the attached Warrant. Capitalized terms used herein
and not otherwise defined have the respective meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase ____________
Warrant Shares pursuant to the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

____________ “Cash Exercise” under Section 10

 

____________ “Cashless Exercise” under Section 10 (only in connection with
Change of Control)

 

(3) If the holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
Warrant Shares in accordance with the terms of the Warrant.

 

 

Dated ______________ __, _____ Name of Holder:          (Print)             
By:      Its:      (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)

 



Purchase Agreement Page C-8

 

 

Warrant Shares Exercise Log

 

Date

Number of Warrant

Shares Available

to be Exercised

Number of Warrant

Shares Exercised

Number of Warrant

Shares Remaining

to be Exercised

       

 

 

 

Purchase Agreement Page C-9

 



 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
right represented by the attached Warrant to purchase shares of Common Stock to
which such Warrant relates and appoints attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated: __________ __, _______

 

 



      (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)           Address of Transferee            

 

Attest:

__________________________________

 

Purchase Agreement Page C-10



